DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 8 is objected to because of the following informalities: mistyping. 
For purposes of a prompt examination, the examiner reads claim 8 as the following:
Claim 8. The method of claim [[7, wherein a laser beam passes through the backplane during the laser bonding.
 Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 12 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jiang et al., US 6,410,940.
.

Claims 12, 13, and 15  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shen at al., US 2005/0067827.
In re Claim 12, Shen discloses a white light emitting diode (LED) comprising: a substrate 12 (Fig. 1); n-doped compound semiconductor material layer 7c disposed on the substrate 12, a p-doped compound semiconductor material layer 2 disposed on the substrate 12; and an active region (5, 10, 11)  disposed between the n-doped 7c and p-doped compound semiconductor 2 layers, the active region (5, 10, 11) comprising quantum wells configured to respectively emit at 
In re Claim 13, Shen discloses the white LED of claim 12, wherein the active region comprises: a red emission region 5 comprising at least one quantum well (i-AlGaInP in Fig. 7) configured to emit red light ([0033]); a blue emission region 11 comprising at least one quantum well (InGaN/GaN in Fig. 7) configured to emit blue light ([0034]); and a green emission region 10 comprising at least one quantum well (InGaN/GaN in Fig. 7) configured to emit green light (Fig. 7).
In re Claim 15, Shen discloses the white LED of claim 13, wherein the green emission region 10 is disposed on the substrate 12 between the red emission region 4 and the blue emission region 11 (Fig. 7).

Claims 12 - 14 and 16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fan et al., US 2009/0078955 (corresponding to US 8,058,663).
In re Claim 12, Fan discloses a white light emitting diode (LED) comprising: a substrate (Sapphire substrate) (Figs. 5 and 6); n-doped compound semiconductor material layer 426 disposed on the substrate (Sapphire substrate), a p-doped compound semiconductor material layer 416 disposed on the substrate (Sapphire substrate); and an active region (414, 420, 424) disposed between the n-doped 426 and p-doped 416 compound semiconductor layers, the active region (414, 420, 424) comprising quantum wells ([0009]) configured to respectively emit at least one of red (by 414), green (by 420), or blue light (by 424), wherein the white LED does not comprise a color conversion material (Figs. 1, 2, 6, 8; [0062-0069], claim 5).

In re Claim 14, Fan discloses the white LED of claim 13, wherein the red 414, green 420, and blue 424 emission regions completely overlap one another with respect to a direction perpendicular to a plane of the substrate (Sapphire substrate) (Figs. 1, 2, 5, and 6).
In re Claim 16, Fan discloses the  white LED of claim 13, wherein: the at least one quantum well of the red emission region 414 comprises indium gallium nitride containing a first amount of indium; the at least one quantum well of the green emission region 420 comprises indium gallium nitride containing a second amount of indium; the at least one quantum well of the blue emission region 424 comprises indium gallium nitride containing a third amount of indium; the first amount of indium (in the red emission region 414) is inherently greater than the second amount of indium (in the green emission region 420); and the second amount of indium (in the green emission region 420) is inherently greater than the third amount of indium (in the blue emission region 426) (Fig. 7; claim 5). It is inherent because it is well known in the art that the light emission wavelength is determined by the bandgap of the emission region (see, for example,  Park et al., “Fundamental Limitations of Wide-Bandgap Semiconductors for Light-Emitting Diodes”, 2018,  Vol 3, pp 655-662, Dec. 2018) that is a function of the indium ammout in the emission region (see, for example, Nakamura, III-V Nitride Based Light-Emitting Devices, 1997, Solid State Communications, Vol. 102, N0. 2-3, pp 231-248, 1997). Let’s note that Park’s and Nakamura’s references are presented here only as an evidence of inherency (MPEP2131.I.1). XGa(1-X)N (Fig. 4, at page 240), therefore the shorter the wavelength the smaller the indium amount. Respectively, the red emission region 414 corresponds the greater amount of indium than the green emission region 420, that, in its turn, has greater amount of indium than the blue emission region corresponds 424.  

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Henley, US 2018/0374829 (corresponding to US 10,978,429), in view of Yen, US 2017/0170160 (corresponding to US 9,831,228).
In re Claim 1, Henley discloses a method of repairing a light emitting device comprising colored light emitting diodes (LEDs) 309 configured to emit different colors of light and arranged in pixels on a backplane 301 (Fig. 3), the method comprising: determining whether each pixel is a functional pixel or a defective pixel (Fig. 6; [0067 - 0069]); and repairing the defective pixels by transferring a LED to the backplane in each defective pixel (Fig. 16) (Figs. 3-7, 10 – 17; [0039 – 0124]). 
Henley does not specify that repairing the defective pixels by transferring a white LED to the backplane in each defective pixel.
Yen teaches a method of transferring a white LED to the backplane 11 in each defective pixel (Figs. 2, 4,  and 5; [0057]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Henley and Yen, and to use the specified white LED for improving the manufacturing yield of the opto-electronic apparatus as taught by Yen ([0006]).
MPEP2143.E. sets forth a specific rationale for a finding of obviousness, according to which Office personnel must first resolve the Graham factual inquiries. Then, Office personnel must articulate the following
 (1) a finding that at the time of the invention, there had been a recognized problem or need in the art, which may include a design need or market pressure to solve a problem;
(2) a finding that there had been a finite number of identified, predictable potential solutions to the recognized need or problem;
(3) a finding that one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success; and


In the instant case, the examiner makes the following findings:
(1) There had been a recognized problem of the poor quality of the manufactured display panel, and will increase the cost in the later inspection and repair procedures (See, for example, Yen’ [0004]);
(2) There had been a finite number (only four) of identified, predictable potential solutions to the recognized problem, namely:
I. repairing the defective pixels by transferring a red LED to the backplane in each defective pixel;
II. repairing the defective pixels by transferring a blue LED to the backplane in each defective pixel;
III. repairing the defective pixels by transferring a green LED to the backplane in each defective pixel;;
IV. repairing the defective pixels by transferring a white LED to the backplane in each defective pixel;
(3) Due to a high level of education and skill of personal capable to operate a very sophisticated and expensive equipment in semiconductor technology, one of ordinary skill in the semiconductor art could have pursued the known potential solutions with a reasonable expectation of success, because the methods of Henley and Yen successfully functions;
(4) In view of the facts of the case under consideration, there appear to be no additional findings needed, based on the Graham factual inquiries.

In re Claim 9, Henley taken with Yen discloses the method of claim 1, wherein the white LEDs 14 (Yen: [0057]) do not comprise a color conversion material.

Claim 2 is  rejected under 35 U.S.C. 103 as being unpatentable over Henley and Yen as applied to claim 1 above, and further in view of Bibl et al., US 2014/0267683 (listed in IDS filed on 04/01/2020).
In re Claim 2, Henley taken with Yen discloses all limitations of claim 2 except for that the functional pixels each comprise functional red, green, and blue LEDs; the defective pixels each comprise at least one of: a defective colored LED; or a vacancy location where no LED is disposed, such that the defective pixels have fewer LEDs than the functional pixels.
Bibl teaches a method wherein the functional pixels 106 each comprise functional red 400R, green 400G, and blue 400B LEDs; the defective pixels (with 400X) each comprise at least one of: a defective colored LED; or a vacancy location 401 where no LED 400 is disposed, such that the defective pixels have fewer LEDs than the functional pixels 106 (with 400R, 400G, 400B) (Figs. 4 -7, 9-15; [0013 - 0016], [0054 – 0114]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Henley, Yen, and Bibl, and to use the specified to combine the performance, efficiency, and reliability of wafer-based LED devices with the high yield, low cost as taught by Bibl ([0048]).
In re Claim 3, Henley taken with Yen and Bibl discloses the method of claim 2, wherein: the pixels (Yen: Fig. 7) each comprise an empty site 401 where no red R, green G, or blue B  LEDs of the array are disposed in the empty sites in each of the pixels (Yen: Figs. 5); and bonding white LEDs disposed in the empty (Figs. 4) sites of the defective pixels to the backplane 11.

In re Claim 4, Henley taken with Yen and Bibl discloses the method of claim 2, wherein: the determining whether each pixel 206 (Bibl: Fig. 7) is a functional pixel 400X or a defective pixel 400X comprises determining a pattern of the vacancy locations 401 of the defective pixels (Bibl: Fig. 15); and the repairing the defective pixels comprises: forming an array of white LEDs 14 on a transfer substrate C1 (Yen: Fig. 2D, [0057]), the white LEDs 14 of the array being disposed in an pattern L2 mirroring the determined pattern of vacancy locations L1; and aligning the L1 array of white LEDs 14 with the backplane 11, such that the white LEDs 14  of the array L2 are disposed in the vacancy sites L1 in each of the defective pixels.
In re Claim 5, Henley taken with Yen and Bibl discloses the method of claim 4, wherein the forming an array of white LEDs 14 comprises: selecting white LEDs (Yen: Figs. 2, [0057]) from a source substrate C1, based on the pattern of vacancy locations; and transferring the selected white LEDs  14 to the transfer substrate CV (Fig. 2L), to form the array of white LEDs 14.

In re Claim 6, Henley taken with Yen and Bibl discloses the method of claim 2, further comprising removing the defective colored LEDs to form at least some of the vacancy locations, wherein the repairing the defective pixels comprises disposing the white LEDs 14(Yen: Figs. 2 
In re Claim 7, Henley taken with Yen and Bibl discloses the method of claim 1, wherein the repairing the defective pixels comprises laser bonding the white LEDs 14 to the backplane 11 (Yen: Figs. 2 and 4).
In re Claim 8, Henley taken with Yen and Bibl discloses the method of claim [[7, wherein a laser beam passes through the backplane 11 during the laser bonding (Yen: Fig. 2E).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Henley and  Yen as applied to claim 9 above, and further in view of Fan. 
In re Claim 10, Henley taken with Yen discloses all limitations of claim 10 except for that the white LEDs each comprise a semiconductor stack disposed on a substrate, the semiconductor stack comprising an active region disposed between an n-doped compound semiconductor material layer and a p-doped compound semiconductor material layer, the active region comprising: a red emission region comprising at least one quantum well configured to emit red light; a blue emission region comprising at least one quantum well configured to emit blue light; and a green emission region comprising at least one quantum well configured to emit green light.
Fan teaches that a white LEDs each comprise a semiconductor stack disposed on a substrate (Sapphire substrate) (Figs. 5 and 6), the semiconductor stack comprising an active region (414, 420, 424)  disposed between an n-doped compound semiconductor material layer 426 and a p-doped compound semiconductor material layer 416, the active region (414, 420, 424) comprising: a red emission region 414 comprising at least one quantum well ([0009]) 
It would have been obvious to one of ordinary skill in the art at the time of the invention to substitute a white LED of Henley -Yen with Fan’s white LED, to minimize pixel size as taught by Fan ([0037]).
In re Claim 11, Henley taken with Yen with Fan discloses the method of claim 10, wherein the red R (Fan: Figs. 1B an 1C), green G, and blue B emission regions completely overlap one another with respect to a direction perpendicular to a plane of the substrate (Substrate).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claim 16 above, and further in view of Chen et al., US 2005/0092980 (corresponding to US 7,005,667).
In re Claim 17, Fan discloses all limitations of claim 17 except for that the indium is in the form of quantum dots.
Chen teaches a white LED wherein the indium is in the form of quantum dots (Figs. 1-4, 6, and 8; [0022-0056]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Fan and Chen, and to use the specified quantum dots for generating white light with a high CRI index, high luminous intensity and capable of various color temperature modulation. as taught by Chen ([0043]).


The applicant’s claim 18 does not distinguish over the Fan and Chen’s references regardless of the process used to form quantum dots, because only the final product is relevant, not the recited process of indium segregation. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d 1097 (Fed. Cir, 2006 (“While the process set forth in the product-by-process claim may be new, that novelty can only be captured by obtaining a process claim.”)
Note that when “product by process” claiming is used to describe one or more limitations of a claimed product, the limitations so described are limitations of the claimed product per se, no matter how said product is actually made. In re Hirao, 190 USPQ 15 at 17 (footnote 3). See also In re Brown, 173 USPQ 685; In re Luck, 177 USPQ 523; In re Fessmann, 180 USPQ 324; In re Avery, 186 USPQ 161; In re Wertheim, 191 USPQ 90 (209 USPQ 554 does not deal with this issue); and In re Marosi et al., 218 USPQ 289, all of which make it clear that it is the patentability of the final product per se which must be determined in a “product by process” claim and not the patentability of the process, and that an old or obvious product produced by a new method is not patentable as a product, whether claimed in “product by process” claims or not. Note that applicant has the burden of proof in such cases, as the above caselaw makes clear. See also MPEP 706.03(e).
The Federal Circuit recently revisited the question of whether a “product by process” claim can be anticipated by a reference that does not recite said process. See SmithKline Beecham Corp. v. Apotex Corp., 78 USPQ2d at 1100. The Federal Circuit cited with approval this Office’s current statement of the law, found in MPEP § 2113: 
[Even] though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a 
Id. at 1101. The Federal Circuit held this statement to be consistent with its own views on this topic, as well as various Supreme Court rulings, notably Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 373 (1938) (“Although in some instances a claim may validly describe a new product with some reference to the method of production, a patentee who does not distinguish his product from what is old except by reference, express or constructive, to the process by which he produced it, cannot secure a monopoly on the product by whatever means produced.”). Id.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Fan as applied to claim 15 above, and further in view of Venkatesan, US 10,530,125.
In  re Claim 19, Fan discloses all limitations of claim 19 except for that the at least one quantum well configured to emit red light contains a dopant (Figs. 4; column 13, lines 27-50; column 20, lines 7 -53; column 23, line 53 –column 24, line 28).
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine teachings of Fan and Venkatesan, and to use the specified dopes quantum well to emit at least one of red, green, or blue light at a time as taught by Venkatesan (column 20, lines 18-19).
In re Claim 20, the phrase “the white LED is a repair LED located on a backplane of a direct view display device” merely represents an intended use or a manner in which a claimed apparatus is intended to be employed and does not differentiate the claimed apparatus from a prior art apparatus of FAn. See MPEP 2114. II. MANNER OF OPERATING THE DEVICE Ex parte Masham, 2 USPQ2d 1647 (Bd. Pat. App. & Inter. 1987)

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Ono al., US 2005/0271104;  
Ono et al., US 7,436,870;
Liu et al., US 2011/0284824; 
Liu  et al., US 8,421,058.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIKOLAY K YUSHIN whose telephone number is (571)270-7885.  The examiner can normally be reached on Monday-Friday (7-7 PST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on 571-272-1657.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIKOLAY K YUSHIN/Primary Examiner, Art Unit 2893